ACCEPTED
                                                                                          03-14-00411-CR
                                                                                                  6549168
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     8/18/2015 4:08:50 PM
                                                                                        JEFFREY D. KYLE
                               NO. 03-14-00411-CR                                                  CLERK


  MANUEL CONSTANCIO                  §          IN THE
                                                                        FILED IN
  v.                                 §          THIRD COURT 3rd
                                                             OFCOURT OF APPEALS
                                                                APPEALS
                                                                  AUSTIN, TEXAS

  THE STATE OF TEXAS                 §          AUSTIN,   TEXAS8/18/2015 4:08:50 PM
                                                                 JEFFREY D. KYLE
                                                                       Clerk


       MOTION TO WITHDRAW AS COURT APPOINTED COUNSEL FOR
               APPELLANT MANUEL RUIZ CONSTANCIO


       To The Honorable Justices of the Third Court of Appeals, Now Comes

Shawntell McKillop, in the above styled and numbered cause, and moves this Court to
grant her Motion To Withdraw As Court Appointed Counsel For Manuel Ruiz

Constancio, and for good cause shows the following:

                                          I.
 In the 391' Judicial District Court ofTom Green County, Texas, in a case styled, The

State of Texas v. Manuel Ruiz Constancio; Cause Number A-11-0535-S, Manuel Ruiz
Constancio was charged by Indictment with the felony offense of Robbery.


       A trial took place on February 24, 2014, February 25, 2014 and April 24,

2014. At the conclusion of trial, the court found Manuel Ruiz Constancio guilty on
the Motion to Adjudicate Guilt. The Judge assessed punishment at a sentence of 10

years in a Texas Department of Criminal Justice Correctional Facility. The appeal

of the judgment of the trial court is currently pending before this Court.
      The United States Supreme Court does not obligate counsel representing a

client on appeal to argue in support of grounds for reversal of the lower court's

judgment when after a "conscientious examination" of the case, counsel

determines appeal to be "wholly frivolous." Anders v. State of California, 386 U.S.
738, 744 (1967). In such situations, the United States Supreme Court has outlined

appropriate procedural steps to be taken by appellate counsel: 1) counsel is required

to submit a brief examining the record for any point arguably in support of proper

grounds for reversal on appeal; 2) counsel must fumish this brief to an indigent

client enabling the client the right to file a pro-se brief based on points of appeal

this individual maintains present proper grounds for appeal; and 3) counsel may

request the appellate court grant counsel's request to withdraw from the

obligation of providing further legal representation to the client on appeal. Id



       Counsel for Manuel Ruiz Constancio prepared and filed an "Anders

Brief on behalf of Appellant. After a "conscientious examination" of the case,

including a diligent review of the Record and applicable authorities, Counsel found an

absence of meritorious grounds for appeal and has detennined the basis of any appeal

in this case would be frivolous in nature. Therefore Shawntell McKillop, Counsel

for Appellant, respectfully requests this Court acknowledge and approve her

request to withdraw from her court appointed duty of provi(:iing further legal
representation to Appellant Manuel Ruiz Constancio on original appeal.


   WHEREFORE, PREMISES CONSIDERED, Counsel for Appellant prays this

Court grant her Motion To Withdraw As Court Appointed Counsel For Manuel Ruiz
Constancio.


                                        Respectfully submitted:
                                        Shawntell McKillop
                                        25 West Beauregard
                                        San Angelo, Texas 76906
                                        Telephone: (325) 658-1991
                                        Facsimile: (325) 655-1391

                                    By Is! Shawntell McKillop
                                        Shawntell McKillop
                                        State Bar No. 24007655
                                       Attorney for Manuel Ruiz Constancio


                           CERTIFICATE OF SERVICE

      I certifY a true and correct copy of the above and foregoing Motion To Withdraw was
served in accordance with Rule 9.5 of the Texas Rules of Appellate Procedure on
August \'0 , 2015, on the following parties:

       Office ofTom Green County District Attorney
       124 West Beauregard Avenue
       San Angelo, Texas 76903
              Appellee

       Mr. Manuel Ruiz Constancio
       TDCJ Number 01938566
       Fort Stockton Unit
       1536 East lli-10
      Fort Stockton, Texas
      79735
             Appellant




                             Is/ Shawntell McKillop
                             Shawntell McKillop, Counsel for Appellant




                        CERTIFICA1E OF CONFERENCE

      I certify that I contacted the Tom Green County District Attorney's Office on
August \